              Case 2:20-cv-00077-RSM Document 10 Filed 05/29/20 Page 1 of 2




 1                                                                   Hon. Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
11
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CV-00077-RSM
12
                                                         ORDER GRANTING UNITED
                                      Plaintiff,
13                                                       STATES’ SECOND UNOPPOSED
                             v.                          MOTION TO STAY CASE
14
     ELDER ROBERTS, JR.,
15
16                                    Defendant.

17
            This matter came before the Court on Plaintiff United States of America’s
18
19 Second Unopposed Motion to Stay Case [dkt. no. 9]. The United States based its
20 Motion on the U.S. Department of Housing and Urban Development’s extension
21
     through June 30, 2020, of its moratorium on certain foreclosure actions. For the
22
     reasons stated in the United States’ Motion, the Court finds that this action
23
24 should be stayed until HUD’s foreclosure moratorium ends.
25          Accordingly, this action is hereby STAYED until HUD’s foreclosure
26
     moratorium announced in HUD’s Dear Lender Letter 2020-04, and extended by
27
28

     Order Granting United States’ Motion to Stay Case                  UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Case No. 2:20-cv-00077-RSM- 1                                       SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:20-cv-00077-RSM Document 10 Filed 05/29/20 Page 2 of 2




 1 Dear Lender Letter 2020-06, ends. Within fourteen days after the moratorium
 2 ends, the United States shall file a Notice so advising the Court.
 3
             Dated: May 29, 2020.
 4
 5
 6
 7
 8
                                                         A
                                                         RICARDO S. MARTINEZ
                                                         CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
12
13 Presented by:
14 s/ Kyle A. Forsyth
15 Kyle A. Forsyth, WSBA #34609
     Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order Granting United States’ Motion to Stay Case                        UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     Case No. 2:20-cv-00077-RSM- 2                                             SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
